DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11, and 15 are amended. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blansit et al., “Deep Learning-based Prescription of Cardiac MRI Planes”.
 	Regarding claim 1, Blansit discloses a method (page 1, “Purpose”; system and method from prescribing imaging planes for cardiac MRI based on deep learning (DL)-based localization of key anatomic landmarks) comprising:
 	receiving an input image of an anatomical object of interest of a patient (Fig. 1; input data used for training; page 1, “Materials and Methods” and page 1, first paragraph; acquiring cardiac MRI images of  a patient to identify specific cardiac structural landmarks);
 	generating an output image using a machine learning based network (page 1, third paragraph; Deep learning (DL)), the machine learning based network receiving as input the input image (Fig. 1, page 2, “Model Training” and page 6, fourth paragraph; input data (e.g., MRI images) used for training; DL models were each independently trained; machine learning algorithms (e.g., DL) are used to train MRI images) and generating as output the output image depicting a projection of a 3D image plane representing a location for acquiring a target view of the anatomical object of interest in the input image (page 1, “Conclusion”, Fig. 5; pages 4-5, “Plane Prescription Performance” and page 6, third paragraph; the DL produces (i.e., output) imaging planes comparable to those defined by ground truth landmarks; The DL generates images of short-axis (SAX), four-chamber, three-chamber, and two-chamber plane prescriptions); and
 	outputting the output image (Fig. 5; generated images of short-axis (SAX), four-chamber, three-chamber, and two-chamber plane prescriptions).
 	Regarding claim 2, the method of claim 1, Blansit further discloses wherein generating an output image using a machine learning based network comprises:
 	determining the projection of the 3D image plane for acquiring the target view of the anatomical object of interest based on an intersection of an imaging plane of the input image and an imaging plane of the target view (Fig. 5; page 2, right column, “Plane Prescription”).
 	Regarding claim 3, the method of claim 2, Blansit further discloses wherein the projection of the 3D image plane for acquiring the target view of the anatomical object of interest is represented as a continuous region defined by a pair of boundary lines in the input image, the continuous region determined by computing a distance transform based on a distance between the intersection and points extending away from the intersection (Fig. 3 and 5; page 3, Landmark Localization Performance and pages 4-5, “Plane Prescription Performance”.
 	Regarding claim 4, the method of claim 2, Blansit further discloses wherein the projection of the 3D image plane for acquiring the target view of the anatomical object of interest comprises a line in the input image representing the intersection (Fig. 5; page 2, right column, “Plane Prescription”).
 	Regarding claim 5, the method of claim 1, Blansit further discloses comprising receiving one or more additional input images of the anatomical object of interest (Fig. 1; page 1, “Materials and Methods” and page 2, “Patients and “Data Description”, first paragraph), wherein generating an output image using a machine learning based network comprises:
 	generating the output image using the machine learning based network based on the one or more additional input images (Fig. 5; pages 4-5, “Plane Prescription Performance”; Patient 2 images).
 	Regarding claim 6, the method of claim 1, Blansit further discloses wherein the input image comprises a localizer image (Fig. 1; page 1, “Materials and Methods” and page 1, first paragraph).
 	Regarding claim 7, the method of claim 1, Blansit further discloses wherein the input image comprises a previously acquired target view of the anatomical object of interest (Fig. 1; page 2, left column, first paragraph and page 3, left column, last paragraph).
 	Regarding claim 8, the method of claim 1, Blansit further discloses wherein the anatomical object of interest is a heart of the patient (Fig. 5; page 2, right column, “SAX “Landmark Localization”).
 	Regarding claim 9, the method of claim 8, Blansit further discloses wherein the target view comprises one of a short axis view, a 2-chamberview, a 3-chamberview, or a 4-chamberview of the heart (Fig. 5; pages 4-5, “Plane Prescription Performance”).
 	Regarding claim 10, the method of claim 1, Blansit further discloses comprising:
 	acquiring the target view of the anatomical object of interest based on the output image (Fig. 5; pages 4-5, “Plane Prescription Performance”).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	 Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
 	Regarding independent claim 1, Applicant argues that Blansit does not teach or suggest “the machine learning based network receiving as input the input image and generating as output the output image” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Blansit discloses input data (e.g., MRI images) is used by the Deep Learning (DL) for training (Fig. 1, page 2, “Model Training” and page 6, fourth paragraph) and the DL produces or generates (i.e., output) images of short-axis (SAX), four-chamber, three-chamber, and two-chamber plane prescriptions (page 1, “Conclusion”, Fig. 5; pages 4-5, “Plane Prescription Performance” and page 6, third paragraph). Further, Blansit discloses the DL-based can be a convolutional neural network (page 6, second-third paragraphs). The convolutional neural network is well known in the art to consist of an input layer for receiving input for training, hidden layer, and an output layer for providing an output.
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “the machine learning based network receiving as input the input image and generating as output the output image”, in light of the specification, as input data (e.g., MRI images) is used by the Deep Learning (DL) for training and the DL produces or generates (i.e., output) images of short-axis (SAX), four-chamber, three-chamber, and two-chamber plane prescriptions.
 	Therefore, the claimed “the machine learning based network receiving as input the input image and generating as output the output image” reads on the disclosure of Blansit.

 	In view of the above arguments, the Examiner believes all rejections are proper and are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665